FILED
                              NOT FOR PUBLICATION                           FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERT ALLEN LONG,                                No. 09-35036

                Plaintiff - Appellant,            D.C. No. 3:07-cv-00127-JVS

  v.
                                                  MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

                Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Alaska
                     James V. Selna, District Judge, Presiding **

                            Submitted February 15, 2011 ***

Before:         CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Robert Allen Long appeals pro se from the district court’s order dismissing

for failure to prosecute his action seeking Social Security benefits. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Townsel v. Cnty. of Contra Costa, Cal., 820 F.3d 319, 320 (9th Cir. 1987). We

affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice because Long failed to serve the summons and complaint as

required by Federal Rule of Civil Procedure 4(m), or to show good cause for his

failure. See id.

      Long’s remaining contentions are unpersuasive.

      Long’s pending Motion for Emergency Court Protection is denied.

      AFFIRMED.




                                          2                                      09-35036